Citation Nr: 0207743	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  98-15 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for pseudofolliculitis barbae, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to March 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which established service connection 
(noncompensable) for pseudofolliculitis barbae. 

The case was previously before the Board on several 
occasions, most recently in June 2002, at which time it was 
Remanded to afford the veteran a special medical examination.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  Pseudofolliculitis barbae does not manifest by exudation 
or constant itching, extensive lesions or marked 
disfigurement or greater pathology.  


CONCLUSION OF LAW

The schedular criteria for rating greater than 10 percent for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1155, §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. Part 4, § 4.118, Diagnostic Code 7806 (2001); see also 
new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claims in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years.  With respect to the claims for 
service connection, although the veteran was informed of the 
evidence needed to establish a "well-grounded" claim, which 
is no longer a valid basis for service connection, see VCAA, 
supra, the basic elements for establishing service 
connection, irrespective of the "well-grounded" doctrine, 
have remained unchanged.  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
and there are multiple recent VA examinations as well as 
photographs in the file.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim.  In short, the Board concludes that the duty to assist 
has been satisfied, as well as the duty to notify the veteran 
of the evidence needed to substantiate his claim, and the 
Board will proceed with appellate disposition on the merits.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The Court has held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

When a condition that is not listed in the VA Schedule for 
Rating Disabilities is encountered, VA may rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20.

The veteran's pseudofolliculitis barbae is rated under 38 
C.F.R. § 4.118, Diagnostic Code (DC) 7806, by analogy to 
eczema.  Under this code, a noncompensable evaluation is 
warranted for slight if any exfoliation, exudation or itching 
on a non exposed surface or small area, and a 10 percent 
evaluation is warranted for exfoliation, exudation or itching 
involving an exposed surface or extensive area.  A 30 percent 
evaluation is contemplated in cases involving exudation or 
constant itching, extensive lesions or marked disfigurement.  
A 50 percent evaluation is contemplated in cases involving 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or where the overall condition is 
especially repugnant.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claim.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

The veteran was most recently afforded a VA examinations in 
July 2000 and November 2000.  The  examinations detected no 
evidence of seborrheic dermatitis and only one follicle below 
the right chin that was in process of healing with a scab.  
There was no tenderness found.  Several scars about the neck 
and chin were noted as indicative of old folliculitis; the 
areas were nontender and well healed.  The veteran had a 
beard and reported that shaving precipitated the active 
pathology.  He was required to shave at least one day per 
week for church appearances.  The examiner opined that both 
the pseudofolliculitis barbae and seborrheic dermatitis had 
been persistent following service, exacerbated by shaving.  

The Board observes that the pseudofolliculitis barbae in this 
instance is at the lower boundary of the assigned evaluation 
level for the entire period at issue.  However, the 
pathology, as reflected on recent VA examinations, does not 
equate with or approximate the level of disablement 
contemplated by a higher evaluation than is already assigned 
during any such time.  

Accordingly, the preponderance of the evidence is against the 
assignment of any higher evaluation.  Because the 
preponderance of the evidence is against any higher 
evaluation, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's skin disorder has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for pseudofolliculitis 
barbae is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

